UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



ERIC WEISS,
                                                18 Civ. 9529
                  Plaintiff,
                                                      ORDER
            -versus-

PENSKE MEDIA CORP., et al.,

                  Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The parties’ deadlines to respond to the pre-motion letters

for summary judgment [dkt. nos. 72, 73] are extended one week

until    April   10,   2020.    The   parties   may    submit   a   proposed

briefing schedule on Defendants’ anticipated summary judgment

motion and motion for a protective order by April 10, 2020.



SO ORDERED.


Dated:    April 6, 2020
          New York, New York


                                        ____________________________
                                        LORETTA A. PRESKA
                                        Senior U.S. District Judge
